DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-7, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, the inclusion of limitation, “ the oxidation catalyst provided downstream of the water deodorizing device and a splash suppressor provided between the water deodorizing part and the oxidation catalyst,” along with other claim language was not found or fairly taught by the prior art. In independent claim 10 the inclusion of limitation, “the controller performs a third air intake mode of the fan device intaking a third airflow rate being less than the second airflow rate and the controller performs the third air intake mode when performing the first water supply,” along with other claim language was not found or fairly taught by the prior art.  In independent claim 11, the inclusion of limitation, “after the draining from the drainage part, the controller performs a drying mode of drying the water collecting part by driving the fan device,” along with other claim language was not found or fairly taught by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        8/17/2022